Exhibit 10.17

AGREEMENT TO AMEND

BB&T CORPORATION NON-QUALIFIED

DEFERRED COMPENSATION TRUST

This Agreement, made as of the 25th day of October, 2005, by and between BB&T
CORPORATION (the “Company”) and BRANCH BANKING AND TRUST COMPANY (the
“Trustee”).

R E C I T A L S :

It is deemed advisable to amend the BB&T Corporation Non-Qualified Deferred
Compensation Trust (the “Trust”) to designate the Compensation Committee of the
Board of Directors of the Company as the committee responsible for making
investment decisions under the Trust.

NOW, THEREFORE, the Trust shall be and hereby is amended, effective as of the
date hereof, as follows:

1. In Section 3.1 of the Trust, delete the word “Committee” each place that it
appears and substitute therefor the words “Compensation Committee of the Board
of Directors of BB&T Corporation (the ‘Compensation Committee’).”

2. In Section 3.3 of the Trust, insert the phrase “,Compensation Committee
“immediately after the word “Company.”

3. In Section 15.3 of the Trust, insert the phrase “,Compensation Committee”
immediately after the word “Company” each place that it appears.

4. In Section 15.7 of the Trust, insert the phrase “,Compensation Committee”
immediately after the word “Company.”

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

BB&T CORPORATION By:   /s/ Robert E. Greene   Authorized Officer

 

Attest: /s/ M. Patricia Oliver Secretary or Assistant Secretary [Corporate Seal]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:   /s/ Suzanne G. Brooks   Authorized
Officer

 

Attest: /s/ M. Patricia Oliver Secretary or Assistant Secretary [Corporate Seal]

 

2



--------------------------------------------------------------------------------

AGREEMENT TO AMEND

BB&T CORPORATION NON-QUALIFIED

DEFERRED COMPENSATION TRUST

This Agreement, made as of the 22nd day of October, 2002, by and between BB&T
CORPORATION (the “Company”) and BRANCH BANKING AND TRUST COMPANY (the
“Trustee”).

R E C I T A L S:

Effective as of January 1, 1997, the Company established the BB&T Corporation
Non-Qualified Deferred Compensation Trust (the “Trust”). The Trust was last
amended and restated effective as of November 1, 2001. The purpose of the Trust
is to assist the Company in meeting its obligations under the BB&T Corporation
Non-Qualified Defined Contribution Plan, the BB&T Corporation Non-Employee
Directors’ Deferred Compensation and Stock Option Plan and the BB&T Corporation
Supplemental Defined Contribution Plan for Highly Compensated Employees. It is
deemed advisable to amend the Trust to (i) require immediate and full funding
upon the occurrence of a change of control; (ii) allow a participant to apply
directly in writing to the Trustee for the payment of benefits following the
occurrence of a change of control and upon becoming entitled to receive payment
of his benefits; and (iii) make such other changes as are deemed necessary or
advisable to clarify the provisions of the Trust.

NOW, THEREFORE, the Trust shall be and hereby is amended, effective as of the
date hereof, as follows:

1. Delete the second sentence of Section 1.2 and substitute therefor the
following:

“Subject to the provisions of Section 5.1.1, contributions by the Company to the
Trust shall be in amounts determined solely by the Company.”

2. Delete Section 1.4 in its entirety and substitute therefor the following:

“1.4 Trust Irrevocable: The Trust hereby established shall be irrevocable, and
except as specifically provided in Sections 2, 6.8, 6.10, 11 and 12, the Trust
Fund shall be held for the exclusive purpose of providing benefits to
Participants and defraying expenses of the Trust in accordance with the
provisions hereof. Except as specifically provided in Sections 2, 6.8, 6.10, 11
and 12, no part of the income or corpus of the Trust Fund shall be recoverable
by or for the benefit of the Company.”



--------------------------------------------------------------------------------

3. Delete the third sentence of Section 3.1.1 and substitute therefor the
following:

“Subject to the provisions of Section 5.1.1, the amount of each contribution by
the Company to the Trust Fund shall be determined in the sole discretion of the
Company.”

4. Insert the following new material to the end of Section 5.1.1.:

“Notwithstanding any other provision of this Trust Agreement to the contrary,
upon a Change of Control (as defined in Section 5.1.6), the Company shall, as
soon as possible, but in no event later than 15 days following the Change of
Control, deliver to the Trustee Qualified Assets in an amount sufficient to
cause the total value of Trust Fund assets, excluding the balance in the Expense
Account, to equal the Plan Benefits of all Participants under the Plans as of
the date of the Change of Control. Thereafter, and notwithstanding any other
provision of this Trust Agreement to the contrary, the Company shall deliver to
the Trustee Qualified Assets in an amount sufficient to cause the total value of
Trust Fund assets, excluding the balance in the Expense Account, to at all times
equal the Plan Benefits of all Participants under the Plans.”

5. Insert the following new Section 5.1.6 immediately after Section 5.1.5:

“5.1.6 For purposes of this Trust Agreement, ‘Change of Control’ means the
earliest of the following dates:

(i) the date any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934) together with its or their
affiliates, excluding employee benefit plans of the Company or Branch Banking
and Trust Company (‘BB&T’), is or becomes, directly or indirectly, the
‘beneficial owner’ (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) of securities of the Company or BB&T representing twenty
percent (20%) or more of the combined voting power of the Company’s or BB&T’s
then outstanding securities (excluding the acquisition of securities of BB&T by
an entity at least eighty percent (80%) of the outstanding voting securities of
which are, directly or indirectly, beneficially owned by the Company); or

(ii) the date, when as a result of a tender offer or exchange offer for the
purchase of securities of the Company (other than such an offer by the Company
for its own securities), or as a result of a proxy contest, merger, share
exchange, consolidation or sale of assets, or as a result of any combination of
the foregoing, individuals who at the beginning of any two-year period during
the duration of this Trust Agreement constitute the Company’s Board of
Directors, plus new directors whose election or nomination for election by the
Company’s shareholders is approved by a vote of at least two-thirds of the
directors still in

 

2



--------------------------------------------------------------------------------

office who were directors at the beginning of such two-year period (‘Continuing
Directors’), cease for any reason during such two-year period to constitute at
least two-thirds (2/3) of the members of such Board of Directors; or

(iii) the date the shareholders of the Company approve a merger, share exchange
or consolidation of the Company with any other corporation or entity regardless
of which entity is the survivor, other than a merger, share exchange or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
or acquiring entity) at least sixty percent (60%) of the combined voting power
of the voting securities of the Company or such surviving or acquiring entity
outstanding immediately after such merger or consolidation; or

(iv) the date the shareholders of the Company approve a plan of complete
liquidation or winding-up of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or

(v) the date of any event which the Company’s Board of Directors determines
should constitute a Change of Control.”

6. Insert the following new Section 6.6.4 immediately after Section 6.6.3:

“6.6.4 Notwithstanding any other provision of this Trust Agreement to the
contrary, subsequent to a Change of Control, a Participant, upon becoming
entitled to receive payment of his Plan Benefits under the terms of the
applicable Plan, may apply in writing directly to the Trustee for payment of
Plan Benefits. Such application shall advise the Trustee of the circumstances
which entitle the Participant to such Plan Benefits, and the Participant shall
include with such application copies of any election forms previously filed
under the terms of the applicable Plan. The Trustee shall make its own
independent determination as to the Participant’s entitlement to Plan Benefits
and if it determines that Plan Benefits are due and payable to the Participant
under the terms of the applicable Plan, the Trustee shall pay such Plan Benefits
to the Participant without any direction or other authorization by the
Committee. In making such determination, the Trustee shall make such inquiries
and take such measures as it deems necessary to determine whether Plan Benefits
are due and payable under the terms of the applicable Plan and to verify the
other information set forth in the written application for Plan Benefits,
including, but not limited to, the obtaining of affidavits and the review of
Company records. The Trustee may also engage its own counsel and other experts
to assist it in making its determination. The expense of retaining any such
counsel or other experts shall be a Trust expense within the meaning of
Section 7.2. The Trustee shall determine whether Plan Benefits are due and
payable under the terms of the applicable Plan as promptly as

 

3



--------------------------------------------------------------------------------

possible following receipt of the Participant’s written application for Plan
Benefits. In no event shall the provisions of this Section 6.6.4 be interpreted
to authorize the payment of Plan Benefits to a Participant prior to the time
that the Participant is entitled to receive such Plan Benefits under the terms
of the applicable Plan.”

7. Insert the following new Section 15.16 immediately after Section 15.15:

“15.16 Third-Party Beneficiaries: The Company and the Trustee each hereby
acknowledge and agree that the Participants in the Plans are intended to be
third- party beneficiaries of this Trust Agreement. As such, the Participants
shall have the right to enforce the provisions of this Trust Agreement relating
to their right to receive payment of their Plan Benefits from the Trust,
including, without limitation, Section 6.6.4. Nothing in this Section 15.16
shall in any way be interpreted or construed to limit or restrict any rights the
Participants may have under North Carolina law as beneficiaries of the Trust,
subject at all times to their status as general, unsecured creditors of the
Company.”

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

BB&T CORPORATION By:   /s/ Robert E. Greene   Authorized Officer

Attest:

 

/s/ Jerone C. Herring Secretary or Assistant Secretary

[Corporate Seal]

 

BRANCH BANKING AND TRUST COMPANY By:   /s/ Suzanne G. Brooks   Authorized
Officer

Attest:

 

/s/ Cindy C. Register Secretary or Assistant Secretary

[Corporate Seal]

 

4



--------------------------------------------------------------------------------

BB&T CORPORATION

NON-QUALIFIED DEFERRED COMPENSATION TRUST

AMENDED AND RESTATED

EFFECTIVE NOVEMBER 1, 2001



--------------------------------------------------------------------------------

BB&T CORPORATION

NON-QUALIFIED DEFERRED COMPENSATION TRUST

TABLE OF CONTENTS

 

           Page No.

Section 1.

   Establishment of Trust    2

1.1

   Trust    2

1.2

   Description of Trust    3

1.3

   Copies of the Plans    3

1.4

   Trust Irrevocable    3

1.5

   Acceptance    3

Section 2.

   Claims of Company’s Creditors    3

2.1

   No Security Interest    3

2.2

   Suspension of Payments    4

2.3

   Resumption of Payments    4

2.4

   Notice of Insolvency    5

2.5

   Insolvency    5

2.6

   Repayment of Amounts Paid to Creditors    6

Section 3.

   Powers of Trustee    6

3.1

   Investment of the Trust Fund    6

3.2

   Powers of Trustee    7

3.3

   Prudent Person Rule    8

3.4

   Restrictions on Powers    8

Section 4.

   Trust Obligation To Pay Benefits Under the Plans; Accounts    9

4.1

   Obligation of Trustee    9

4.2

   Participant Accounts    9

4.3

   Unallocated Account    9

4.4

   Expense Account    9

Section 5.

   Contributions    10

5.1

   Contributions    10

5.2

   Allocation of Contributions    11

5.3

   Expense Account    11

Section 6.

   Adjustment of Accounts; Payments by the Trustee    11

6.1

   Adjustment of Fixed Rate Accounts    11

6.2

   Adjustment of Company Stock Accounts    17

6.3

   Adjustment of Investment Fund Accounts    17

6.4

   Adjustment of Unallocated Account    18

6.5

   Trust Income, Gains and Losses    19



--------------------------------------------------------------------------------

6.6

   Payment of Benefits    19

6.7

   Company Obligation    20

6.8

   Transfer of Overfunded Assets to the Company    20

6.9

   Valuation of Accounts    21

6.10

   Withholding Taxes; Employment Taxes    21

Section 7.

   Taxes, Expenses and Compensation    22

7.1

   Taxes    22

7.2

   Expenses and Compensation    22

Section 8.

   Administration and Records    23

8.1

   Records    23

8.2

   Settlement of Accounts    23

8.3

   Audit    24

8.4

   Judicial Settlement    24

8.5

   Delivery of Records to Successor    24

8.6

   Tax Filings    24

Section 9.

   Removal or Resignation of the Trustee and Designation of Successor Trustee   
24

9.1

   Removal    24

9.2

   Resignation    24

9.3

   Successor Trustee    25

Section 10.

   Enforcement of Trust Agreement and Legal Proceedings    25

Section 11.

   Termination    26

Section 12.

   Amendment    26

12.1

   Consent Required    26

12.2

   Other Limitations on Amendment    26

12.3

   Compliance with ERISA and the Code    26

Section 13.

   Indemnification of Trustee    27

Section 14.

   Employer-Parties    27

14.1

   References to Company    27

14.2

   Insolvency    28

14.3

   Liability for Contributions    28

14.4

   Allocation of Reversion    28

Section 15.

   Miscellaneous    28

15.1

   Nonalienation    28

15.2

   Communications    29

15.3

   Authority to Act    29

15.4

   Authenticity of Instruments    29

15.5

   Binding Effect    29

 

ii



--------------------------------------------------------------------------------

15.6

   Inquiry as to Authority    29

15.7

   Responsibility for Company or Committee Action    30

15.8

   Grantor Trust    30

15.9

   Titles Not to Control    30

15.10

   Severability    30

15.11

   Laws of North Carolina to Govern    30

15.12

   Reports    31

15.13

   Counterparts    31

15.14

   Sale of Assets    31

15.15

   Securities Laws    32

 

iii



--------------------------------------------------------------------------------

BB&T CORPORATION

NON-QUALIFIED DEFERRED COMPENSATION TRUST*

THIS TRUST AGREEMENT, made and entered into on the 30th day of November, 2001,
to be effective as of November 1, 2001, by and between BB&T CORPORATION (the
“Company”), and BRANCH BANKING AND TRUST COMPANY

(the “Trustee”).

R E C I T A L S:

The Company has incurred and expects to continue to incur certain liabilities to
or with respect to selected employees and non-employee directors of the Company
pursuant to the terms of the BB&T Corporation Non-Qualified Defined Contribution
Plan, the BB&T Corporation Non-Employee Directors’ Deferred Compensation and
Stock Option Plan, and the BB&T Corporation Supplemental Defined Contribution
Plan for Highly Compensated Employees (referred to herein individually as the
“Plan” and collectively as the “Plans”). To assist the Company in meeting its
obligations under the Plans, the Company wishes to establish an irrevocable
trust (the “Trust”) to hold assets of the Company as a reserve for the discharge
of the Company’s liabilities under the Plans. The Trust is intended to be a
grantor trust with the corpus and income of the Trust treated as assets and
income of the Company for federal income tax purposes pursuant to Sections 671
through 677 of the Internal Revenue Code of 1986, as amended (the “Code”). The
Company intends that the existence of the Trust will not alter the
characteristics of either the BB&T Corporation Non-Qualified Defined
Contribution Plan or the BB&T Corporation Supplemental Defined Contribution Plan
for Highly Compensated Employees for purposes of the Employee Retirement Income
Security Act of 1974, as amended

 

* Note: This Trust Agreement amends, restates and supersedes as of November 1,
2001, the BB&T Corporation Non-Qualified Deferred Compensation Trust dated
January 1, 1997.

 

1



--------------------------------------------------------------------------------

(“ERISA”), as an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. In addition, the Company intends that the existence of the Trust will
not be construed to provide income for tax purposes to any Participant under the
Plans prior to the actual payment of benefits thereunder. The Company intends to
make contributions to the Trust to provide itself with a source of funds to
assist it in the meeting of its liabilities under the Plans.

NOW, THEREFORE, in consideration of the premises and the mutual and independent
promises herein, the parties hereto covenant and agree as follows:

Section 1. Establishment of Trust:

1.1 Trust: The Company hereby establishes the Trust with the Trustee, consisting
of such Qualified Assets, as defined in Section 5.1.3, as may be contributed or
delivered to the Trustee from time to time. All such contributions, all
investments and reinvestments made therewith or proceeds thereof, and all
earnings and profits thereon, less all payments and charges as authorized
herein, shall constitute the “Trust Fund.” The Trust Fund shall be held by the
Trustee in trust and shall be dealt with in accordance with the provisions of
this Trust Agreement. The Company shall execute any and all instruments
necessary to vest the Trustee with legal title to any assets so transferred to
the Trustee. The fiscal year of the Trust (the “Fiscal Year”) shall be the
twelve-month period ending on each December 31. In accordance with the
provisions of this Trust Agreement, amounts transferred to this Trust, as
determined by the Company from time to time in its sole discretion, and the
earnings thereon, shall be used by the Trustee solely in satisfaction of
liabilities of the Company with respect to the Participants in the Plans and for
expenses incurred in the operation of the Trust. Upon satisfaction of all
liabilities of the Company with respect to all Participants and Beneficiaries

 

2



--------------------------------------------------------------------------------

under the Plans, the balance, if any, remaining in the Trust shall revert to the
Company, subject to the terms of the Trust. References herein to “Participants”
shall include Beneficiaries of deceased Participants unless expressly stated to
the contrary.

1.2 Description of Trust: The Company represents and agrees that the Trust does
not fund and is not intended to fund the Plans or any other employee benefit
plan or program of the Company. Contributions by the Company to the Trust shall
be in amounts determined solely by the Company.

1.3 Copies of the Plans: Upon execution of the Trust, the Company shall provide
the Trustee with copies of the Plans and resolutions of the Board of Directors
of the Company approving the Plans. Thereafter, any amendment to any of the
Plans and resolutions of the Board of Directors of the Company approving any
such amendment shall be delivered to the Trustee as soon as practicable after
adoption.

1.4 Trust Irrevocable: The Trust hereby established shall be irrevocable, except
to the extent of distributions from the Trust to the Company and of rights to
amend this Trust specifically provided for herein.

1.5 Acceptance: The Trustee hereby agrees and consents to serve as Trustee of
the Trust and accepts the Trust on the terms and subject to the provisions set
forth herein and agrees to discharge and perform fully and faithfully all of the
duties and obligations imposed upon it under the Trust.

Section 2. Claims of Company’s Creditors:

2.1 No Security Interest: The parties hereto intend that the Trust Fund shall be
subject to the claims of the Company’s general creditors in the event the
Company becomes Insolvent or Bankrupt, as defined in Section 2.5. Accordingly,
the Company shall not create a

 

3



--------------------------------------------------------------------------------

security interest in the Trust Fund in favor of the Participants in the Plans or
any creditor. The Trust shall not create any preferred claim over creditors of
the Company for any Participant under the Plans. All rights of a Participant
created under the Plans against the Company shall remain unsecured contractual
rights of the Participant.

2.2 Suspension of Payments: Notwithstanding any provisions in the Trust to the
contrary but subject to the provisions of Section 14.2, if at any time while the
Trust is in existence the Company becomes Insolvent or Bankrupt, the Trustee
shall, upon written notice thereof, suspend the payment of all benefits and
other amounts from the Trust Fund and hold the Trust Fund for the benefit of the
Company’s general creditors, and deliver the entire amount of the Trust Fund
only as a court of competent jurisdiction, or duly appointed receiver or other
person authorized to act by such a court, may direct to make the Trust Fund
available to satisfy the claims of the Company’s general creditors. Unless the
Trustee has actual knowledge of the Company’s Insolvency or Bankruptcy, the
Trustee shall have no duty to inquire whether the Company is Insolvent or
Bankrupt, and the Trustee shall be protected in making distributions hereunder
unless and until the Trustee shall have actual knowledge of such Insolvency or
Bankruptcy.

2.3 Resumption of Payments: If the Trust shall have any assets following
application of Section 2.2, the Trustee shall resume all its duties and
responsibilities under the Trust, including payments to the Participants under
the Plans, within thirty days of the Trustee’s determination that the Company is
not Insolvent or Bankrupt or is no longer Insolvent or Bankrupt. In making such
determination, the Trustee may retain outside experts competent to advise the
Trustee as to whether the Company is in fact Insolvent or Bankrupt. The expense
of retaining such outside experts shall be deemed a Trust expense within the
meaning of

 

4



--------------------------------------------------------------------------------

Section 7.2. The first payment to a Participant upon such resumption shall
include the aggregate amount of all payments that would have been made to the
Participant in accordance with the Plans during the period of discontinuance
less the aggregate amount of payments under the Plans made to the Participant
directly by the Company during any period of discontinuance.

2.4 Notice of Insolvency: The Company, by its approval and execution of this
Trust Agreement, represents and agrees that the Board of Directors of BB&T
Corporation and the Committee under the BB&T Corporation Non-Qualified Defined
Contribution Plan and the BB&T Corporation Supplemental Defined Contribution
Plan for Highly Compensated Employees (the “Committee”) shall each have the
fiduciary duty and responsibility in behalf of the Company’s creditors to give
to the Trustee prompt written notice of any event of the Company’s Insolvency or
Bankruptcy. The Trustee shall be entitled to rely thereon to the exclusion of
all directions or claims to pay benefits thereafter made.

2.5 Insolvency: The Company shall be deemed to be Insolvent or Bankrupt upon the
occurrence of either of the following:

(a) The Company is unable to pay its debts as they fall due; or

(b) The Company shall make an assignment for the benefit of creditors, file a
petition in bankruptcy, petition or apply to any tribunal for the appointment of
a custodian, receiver, liquidator, sequestrator or any trustee for it or a
substantial part of its assets, or shall commence any case under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction (federal or state), whether now or hereafter
in effect; or there shall have been filed any such petition or application, or
any such case shall have been commenced against it in which an order for relief
is entered or which remains undismissed; or the Company by any act or omission
shall indicate its consent to, approval of or acquiescence in any such petition,
application or case or order for relief or for the appointment of a custodian,
receiver or any trustee for the Company or any substantial part of any of the
Company’s property, or shall suffer any such custodianship, receivership or
trusteeship to continue undischarged.

 

5



--------------------------------------------------------------------------------

2.6 Repayment of Amounts Paid to Creditors: In the event that amounts are paid
from the Trust Fund to the Company’s creditors (other than payments to
Participants under the terms of the Trust), then as soon as practicable, or as
soon as the Company is no longer insolvent or Bankrupt, the Company may deposit
into the Trust Fund a sum equal to the amount paid from the Trust Fund to such
creditors.

Section 3. Powers of Trustee:

3.1 Investment of the Trust Fund:

3.1.1 The Trustee shall hold, manage, invest and otherwise administer the Trust
Fund pursuant to the terms of this Trust Agreement. The Trustee shall be
responsible only for contributions actually received by it hereunder. The amount
of each contribution by the Company to the Trust Fund shall be determined in the
sole discretion of the Company.

3.1.2 The assets of the Trust Fund shall be invested by the Trustee at the
direction of or in accordance with the investment guidelines provided from time
to time by the Committee. If no such directions or guidelines are received by
the Trustee, the assets of the Trust Fund shall be invested in short and
intermediate term obligations of the United States government or its agencies,
savings certificates and certificates of deposit issued by federally-insured
financial institutions, cash equivalent deposits or accounts, life insurance
policies and guaranteed investment contracts issued by quality insurance
companies, mutual funds, and common or collective trust funds which reflect
investments of the nature described in this Section 3.1.2.

3.1.3 Notwithstanding any other provision of this Trust, the Committee shall
have the right and power at any time and from time to time to contribute shares
of BB&T Corporation’s $5 par value common stock registered pursuant to the
Securities Act of 1933 (“Company Stock”) to the Trust Fund and to direct the
Trustee to acquire Company Stock. (The term “Company Stock” shall also include
shares of a common fund, the purpose of which is to invest primarily in Company
Stock.) The Trustee shall hold such Company Stock as part of the Trust Fund and
shall not sell, transfer or encumber such Company Stock except as the Committee
may direct; provided, however, if the Company fails to contribute liquid
Qualified Assets as provided pursuant to Section 5.1.4, the Trustee may sell or
encumber Company Stock to the extent necessary to obtain cash to make
distributions to Participants or to pay administrative expenses. Whenever
directed to acquire Company Stock, the Trustee may acquire Company Stock from
the Company or from any other source, and such Company Stock so purchased may be
outstanding, newly issued, or treasury shares.

 

6



--------------------------------------------------------------------------------

3.2 Powers of Trustee: Except as otherwise provided in this Trust Agreement,
including Section 3.1, the Trustee shall have the following additional powers
and authority with respect to all property constituting a part of the Trust
Fund:

3.2.1 To receive all interest, issues, dividends, income, profits and properties
of every nature due the Trust;

3.2.2 To retain the properties now or hereafter received by the Trust, or to
dispose of them as and when deemed advisable by public or private sale or
exchange or otherwise, for cash or upon credit, or partly upon cash and partly
upon credit, and upon such terms and conditions as shall be deemed proper;

3.2.3 To participate in any plan of liquidation, reorganization, consolidation,
merger, or other financial adjustment of any corporation or business in which
the Trust is or shall be financially interested, and to exchange any property
held in the Trust for property issued under any such plan;

3.2.4 To invest or reinvest principal and income of the Trust Fund, without
distinction, in (i) common or preferred stocks, (ii) Company Stock, (iii) bonds,
notes or other securities (including commercial paper and other short- term
obligations), (iv) cash equivalent deposits or accounts (including such deposits
or accounts issued by the Trustee), (v) mutual funds, or any combination of
(i) through (v) as shall from time to time be determined by the Trustee, or to
hold any part of such principal and income in cash as may from time to time be
determined by the Trustee;

3.2.5 To hold any investment belonging to the trust in bearer form, or to
register and hold the same in the name of the Trustee or in the name of the
Trustee’s duly authorized nominee;

3.2.6 To borrow for the benefit of the Trust for such periods of time and upon
such terms and conditions as may be deemed proper any sum or sums of money, and
to secure such loans by pledge of any property belonging to the Trust, without
personal liability therefor,

3.2.7 To compromise, arbitrate or otherwise adjust or settle claims in favor of
or against the Trust;

3.2.8 To execute such contracts, bills of sale, notes, proxies and other
instruments in writing as shall be deemed requisite or desirable in the proper
administration of the Trust;

 

7



--------------------------------------------------------------------------------

3.2.9 To make distributions from the Trust to Participants under the Plans as
provided in this Trust Agreement;

3.2.10 To exercise the right to vote any securities held in the Trust, including
Company Stock, or to grant proxies to vote such securities;

3.2.11 Notwithstanding any other provision of this Trust, to cause any part or
all of the money or other property of this Trust to be commingled with the money
or other property of trusts created by others by causing such assets to be
invested as part of any one or more common or collective trust funds established
and maintained by the Trustee; and

3.2.12 To do all acts and to exercise any and all powers, although not
specifically set forth in this Trust Agreement, as the Trustee may deem are for
and in the best interest of the Trust.

3.3 Prudent Person Rule: In acquiring, investing, reinvesting, exchanging,
retaining, selling and managing property pursuant to this Trust Agreement, the
Trustee shall observe the standard of judgment and care under the circumstances
then prevailing, which an ordinarily prudent person of discretion and
intelligence who is a fiduciary of the property of others would observe as such
fiduciary; provided, however, that the Trustee shall incur no liability to any
person for any action taken pursuant to a direction, request or approval given
by the Company or the Committee which is contemplated by, and in conformity
with, the terms of the Plans or this Trust and is given in writing or by such
other method acceptable to the Trustee.

3.4 Restrictions on Powers: Notwithstanding any powers granted to the Trustee
pursuant to this Trust Agreement or by applicable law, the Trustee shall not
have any powers that could give this Trust the objective of carrying on a
business, and dividing the gains therefrom, within the meaning of
Section 301.7701-2 of the Procedure and Administrative Regulations promulgated
pursuant to the Code.

 

8



--------------------------------------------------------------------------------

Section 4. Trust Obligation To Pay Benefits Under the Plans; Accounts;

4.1 Obligation of Trustee: The Trustee shall pay benefits to Participants under
the Plans pursuant to Section 6.6.

4.2 Participant Accounts: For administrative convenience, the Trustee shall
establish and maintain a Participant Account for each Participant, which Account
represents the aggregate of the separate accounts established and maintained for
such Participant pursuant to this Section 4.2. The Trustee may establish and
maintain in behalf of each Participant one or more of the following seven
separate accounts with respect to his Participant Account: (1) Salary Reduction
Account; (2) Matching Account; (3) Discretionary Account; (4) Incentive
Compensation Account; (5) Prior Plan Account; (6) Profit Sharing Account; and
(7) Deferred Compensation Account. The Trustee shall also establish and maintain
with respect to each separate account maintained one or more of the following
sub-accounts: (A) Fixed Rate Account; (B) Investment Fund Account; and
(C) Company Stock Account.

4.3 Unallocated Account: The Trustee shall establish an Unallocated Account to
hold any contribution made in excess of the Plan Benefits of all Participants
under the Plans and any excess of the balance in a Participant Account over the
Plan Benefits of the Participant. The Trustee shall also establish and maintain
with respect to the Unallocated Account one or more of the following three
sub-accounts: (1) Fixed Rate Account; (2) Investment Fund Account; and
(3) Company Stock Account.

4.4 Expense Account: The Trustee shall establish an Expense Account as provided
in Section 5.3.

 

9



--------------------------------------------------------------------------------

Section 5. Contributions:

5.1 Contributions:

5.1.1 The Company may deliver to the Trustee such Qualified Assets as the
Company shall from time to time determine.

5.1.2 Notwithstanding the foregoing, the Trustee shall not be liable for any
failure by the Company to provide contributions sufficient to pay all benefits
under the Plans in full or to cause transfers of Qualified Assets to the Trust
to be made.

5.1.3 The term “Qualified Assets” shall refer to: (i) common or preferred stocks
with a recognized market; (ii) Company Stock; (iii) bonds, notes or other
securities with a recognized market (including commercial paper and other
short-term obligations); (iv) mutual fund shares; (v) cash, or cash equivalent
deposits or accounts; and (vi) such other assets the Trustee, in its sole
discretion, agrees to accept.

5.1.4 At any time the Trustee determines it is necessary either to sell or
encumber Company Stock in order to generate cash to pay current or future
benefits under the Plans, the Trustee shall notify the Company in writing
stating its intention so to sell or encumber and the amount thereof. Thereupon,
the Company may in its discretion contribute additional Qualified Assets to the
Trust in the amount stated in the Trustee’s written notification. If the Company
makes such contribution within thirty days, the Trustee shall refrain from such
sale or encumbrance until such subsequent time, if any, that the Trustee again
determines it is necessary either to sell or encumber Company Stock, whereupon
the Trustee shall again give written notification of intention to sell or
encumber and the procedures herein shall reapply.

5.1.5 For purposes of this Trust Agreement, “Plan Benefits” with respect to each
Participant shall mean the present value of the sum of the benefits payable
under the respective Plans with respect to the Participant, which benefits shall
be estimated under the terms of the respective Plans if not then determinable.
The amounts of Plan Benefits shall be communicated by the Committee to the
Trustee; provided, that if the Committee shall not communicate such amounts to
the Trustee in a timely manner, or if the Trustee in its discretion decides that
it must make determinations of such amounts in order to fulfill its duties under
this Trust Agreement, such determinations shall be made by the Trustee. The
expense of retaining any actuaries, counsel, and other experts deemed necessary
by the Trustee to make such determinations shall be a Trust expense within the
meaning of Section 7.2.

 

10



--------------------------------------------------------------------------------

5.2 Allocation of Contributions: Contributions made by the Company to the Trust
Fund shall be allocated by the Trustee to the Participant Accounts established
pursuant to Section 4.2 in the manner directed by the Committee. Notwithstanding
any Committee directions to the contrary, no allocation shall be made to a
Participant Account if the balance in such Participant Account equals or exceeds
the Plan Benefits of the Participant. Any contribution in excess of the Plan
Benefits of all Participants shall be allocated to the Unallocated Account.

5.3 Expense Account: In addition to contributions made to the Trust pursuant to
the preceding Sections of this Section 5, the Company shall deliver to the
Trustee such other amounts as the Company deems necessary or appropriate to
provide for payment of expenses of the Trust. Such amounts shall be held by the
Trustee in a special expense account (the “Expense Account”). Except as provided
in Section 2 and Section 11, amounts in the Expense Account shall be applied
solely toward the payment of Trust expenses.

Section 6. Adjustment of Accounts; Payments by the Trustee:

6.1 Adjustment of Fixed Rate Accounts: As of the close of business of the
Trustee on each day securities are traded on the New York Stock Exchange, except
regularly scheduled holidays of the Trustee (“Adjustment Date”), each Fixed Rate
Account with respect to each separate account of the Participant shall be
adjusted as follows:

6.1.1 Salary Reduction Fixed Rate Account: The Fixed Rate Account (which account
functions as a sub-account of the Salary Reduction Account) of each Participant
shall be adjusted in this order:

(1) There shall be debited (i) the total amount of any payments made from such
account to the Participant since the next preceding Adjustment Date, (ii) the
total amount applied since the next preceding Adjustment Date to purchase mutual
fund shares for the Investment Fund Accounts of the Participant (which accounts
function as sub-accounts of

 

11



--------------------------------------------------------------------------------

the Salary Reduction Account), (iii) the total amount of any payments made from
such account for the benefit of the Company’s general creditors (other than
payments to Participants under the terms of the Trust) since the next preceding
Adjustment Date, and (iv) the total amount of any payments made from such
account for Trust Fund expenses not paid from the Expense Account.

(2) There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.

(3) There shall be credited (i) any cash dividends payable with respect to
Company Stock then allocated to the Company Stock Account of the Participant
which are to be credited to his Fixed Rate Account, (ii) cash proceeds from the
sale of any Company Stock then allocated to the Company Stock Account of the
Participant which are to be credited to his Fixed Rate Account, and (iii) cash
proceeds from the sale of any mutual fund shares then allocated to an Investment
Fund Account of the Participant which are to be credited to his Fixed Rate
Account.

(4) There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.

(5) There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.

6.1.2 Matching Fixed Rate Account: The Fixed Rate Account (which account
functions as a sub-account of the Matching Account) of each Participant shall be
adjusted in this order:

(1) There shall be debited (i) the total amount of any payments made from such
account to the Participant since the next preceding Adjustment Date, (ii) the
total amount applied since the next preceding Adjustment Date to the purchase of
mutual fund shares for the Investment Fund Accounts of the Participant (which
accounts function as sub- accounts of the Matching Account), (iii) the total
amount of any payments made from such account for the benefit of the Company’s
general creditors (other than payments to Participants under the terms of the
Trust) since the next preceding Adjustment Date, and (iv) the total amount of
any payments made from such account for Trust Fund expenses not paid from the
Expense Account.

 

12



--------------------------------------------------------------------------------

(2) There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.

(3) There shall be credited (i) any cash dividends payable with respect to
Company Stock then allocated to the Company Stock Account of the Participant
which are to be credited to his Fixed Rate Account, (ii) cash proceeds from the
sale of any Company Stock then allocated to the Company Stock Account of the
Participant which are to be credited to his Fixed Rate Account, and (iii) cash
proceeds from the sale of any mutual fund shares then allocated to an Investment
Fund Account of the Participant which are to be credited to his Fixed Rate
Account.

(4) There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.

(5) There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.

6.1.3 Incentive Compensation Fixed Rate Account: The Fixed Rate Account (which
account functions as a sub-account of the Incentive Compensation Account) of
each Participant shall be adjusted in this order:

(1) There shall be debited (i) the total amount of any payments made from such
account to the Participant since the next preceding Adjustment Date, (ii) the
total amount applied since the next preceding Adjustment Date to the purchase of
mutual fund shares for the Investment Fund Accounts of the Participant (which
accounts function as sub-accounts of the Incentive Compensation Account),
(iii) the total amount of any payments made from such account for the benefit of
the Company’s general creditors (other than payments to Participants under the
terms of the Trust) since the next preceding Adjustment Date, and (iv) the total
amount of any payments made from such account for Trust Fund expenses not paid
from the Expense Account.

(2) There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.

(3) There shall be credited cash proceeds from the sale of any mutual fund
shares then allocated to an Investment Fund Account of the Participant which are
to be credited to his Fixed Rate Account.

 

13



--------------------------------------------------------------------------------

(4) There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.

(5) There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.

6.1.4 Prior Plan Fixed Rate Account: The Fixed Rate Account (which account
functions as a sub-account of the Prior Plan Account) of each Participant shall
be adjusted in this order:

(1) There shall be debited (i) the total amount of any payments made from such
account to the Participant since the next preceding Adjustment Date, (ii) the
total amount applied since the next preceding Adjustment Date to the purchase of
mutual fund shares for the Investment Fund Accounts of the Participant (which
accounts function as sub-accounts of the Prior Plan Account), (iii) the total
amount of any payments made from such account for the benefit of the Company’s
general creditors (other than payments to Participants under the terms of the
Trust) since the next preceding Adjustment Date, and (iv) the total amount of
any payments made from such account for Trust Fund expenses not paid from the
Expense Account.

(2) There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.

(3) There shall be credited cash proceeds from the sale of any mutual fund
shares then allocated to an Investment Fund Account of the Participant which are
to be credited to his Fixed Rate Account.

(4) There shall be credited an amount equal to the allocable share of the income
and gains of the Trust Fund (excluding the portion of the Trust Fund invested in
Company Stock and mutual funds) as provided in Section 6.5.

(5) There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.

 

14



--------------------------------------------------------------------------------

6.1.5 Deferred Compensation Fixed Rate Account: The Fixed Rate Account (which
account functions as a sub-account of the Deferred Compensation Account) of each
Participant shall be adjusted in this order:

(1) There shall be debited (i) the total amount of any payments made from such
account to the Participant since the next preceding Adjustment Date, (ii) the
total amount applied since the next preceding Adjustment Date to purchase mutual
fund shares for the Investment Fund Accounts of the Participant (which accounts
function as sub-accounts of the Deferred Compensation Account), (iii) the total
amount of any payments made from such account for the benefit of the Company’s
general creditors (other than payments to Participants under the terms of the
Trust) since the next preceding Adjustment Date, and (iv) the total amount of
any payments made from such account for Trust Fund expenses not paid from the
Expense Account.

(2) There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.

(3) There shall be credited cash proceeds from the sale of any mutual fund
shares then allocated to an Investment Fund Account of the Participant which are
to be credited to his Fixed Rate Account.

(4) There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.

(5) There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.

6.1.6 Discretionary Fixed Rate Account: The Fixed Rate Account (which account
functions as a sub-account of the Discretionary Account) of each Participant
shall be adjusted in this order:

(1) There shall be debited (i) the total amount of any payments made from such
account since the next preceding Adjustment Date, (ii) the total amount applied
since the next preceding Adjustment Date to purchase mutual fund shares for the
Investment Fund Accounts of the Participant (which accounts function as
sub-accounts of the Discretionary Account), (iii) the total amount of any
payments made from such account for the benefit of the Company’s general
creditors (other than payments to Participants under the terms of the Trust)
since the next preceding Adjustment Date, and (iv) the total amount of any
payments made from such account for Trust Fund expenses not paid from the
Expense Account.

 

15



--------------------------------------------------------------------------------

(2) There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.

(3) There shall be credited cash proceeds from the sale of any mutual fund
shares then allocated to an Investment Fund Account of the Participant which are
to be credited to his Fixed Rate Account.

(4) There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.

(5) There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.

6.1.7 Profit Sharing Fixed Rate Account: The Fixed Rate Account (which account
functions as a sub-account of the Profit Sharing Account) of each Participant
shall be adjusted in this order:

(1) There shall be debited (i) the total amount of any payments made from such
account since the next preceding Adjustment Date, (ii) the total amount applied
since the next preceding Adjustment Date to purchase mutual fund shares for the
Investment Fund Accounts of the Participant (which accounts function as
sub-accounts of the Profit Sharing Account), (iii) the total amount of any
payments made from such account for the benefit of the Company’s general
creditors (other than payments to Participants under the terms of the Trust)
since the next preceding Adjustment Date, and (iv) the total amount of any
payments made from such account for Trust Fund expenses not paid from the
Expense Account.

(2) There shall be credited the total amount of any contributions made to such
account with respect to the Participant since the last preceding Adjustment Date
as provided in Section 5.2.

(3) There shall be credited cash proceeds from the sale of any mutual fund
shares then allocated to an Investment Fund Account of the Participant which are
to be credited to his Fixed Rate Account.

(4) There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.

 

16



--------------------------------------------------------------------------------

(5) There shall be debited the amount of the balance in such account in excess
of the Plan Benefits attributable to such account as of such Adjustment Date.

6.2 Adjustment of Company Stock Accounts: As of the close of business of the
Trustee on each Adjustment Date, each Company Stock Account, if any, with
respect to each separate account of the Participant shall be adjusted in the
following order:

6.2.1 There shall be debited any Company Stock distributed or sold from the
Company Stock Account since the next preceding Adjustment Date, including any
distributions or sales for the benefit of the Company’s general creditors (other
than payments to Participants under the terms of the Trust).

6.2.2 There shall be credited any additional shares of Company Stock issued in
connection with a stock split or similar transaction since the next preceding
Adjustment Date with respect to Company Stock allocated to the Participant’s
Company Stock Account.

6.2.3 There shall be debited any Company Stock with a value in excess of the
Plan Benefits attributable to the Company Stock Account as of such Adjustment
Date.

6.3 Adjustment of Investment Fund Accounts: As of the close of business of the
Trustee on each Adjustment Date, each Investment Fund Account with respect to
each separate account of the Participant shall be adjusted in the following
order:

6.3.1 There shall be debited any mutual fund shares sold from the Investment
Fund Account since the next preceding Adjustment Date, including any sales for
the benefit of the Company’s general creditors (other than payments to
Participants under the terms of the Trust).

6.3.2 There shall be credited (i) any mutual fund shares purchased with amounts
from the Participant Account of the Participant, and (ii) any additional mutual
fund shares purchased as a result of any dividends, capital gains or other
income distributions payable since the next preceding Adjustment Date with
respect to mutual fund shares allocated to the Participant’s Investment Fund
Account.

6.3.3 There shall be debited any mutual fund shares with a value in excess of
the Plan Benefits attributable to the Investment Fund Account as of such
Adjustment Date.

 

17



--------------------------------------------------------------------------------

6.4 Adjustment of Unallocated Account: As of the close of business of the
Trustee on each Adjustment Date, the Unallocated Account shall be adjusted in
the following order:

6.4.1 Unallocated Fixed Rate Account: The Fixed Rate Account with respect to the
Unallocated Account shall be adjusted in this order:

(1) There shall be debited the total amount of any payments from such account
since the next preceding Adjustment Date, including any payments for the benefit
of the Company’s general creditors (other than payments to Participants under
the terms of the Trust).

(2) There shall be credited (i) cash dividends payable with respect to Company
Stock then allocated to the Company Stock Account which functions as a
sub-account of the Unallocated Account and (ii) cash proceeds from the sale of
Company Stock then allocated to such Company Stock Account.

(3) There shall be credited an amount equal to the account’s allocable share of
the income and gains of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock and mutual funds) as provided in Section 6.5.

(4) There shall be credited (i) any excess cash Company contributions as
provided in Section 5.2, and (ii) any excess account balance that is charged
against the Fixed Rate Accounts of the Participants pursuant to the provisions
of this Section 6 as of such Adjustment Date.

6.4.2 Unallocated Company Stock Account: The Company Stock Account with respect
to the Unallocated Account shall be adjusted in this order:

(1) There shall be debited any Company Stock distributed or sold from the
Company Stock Account since the next preceding Adjustment Date, including any
distributions or sales for the benefit of the Company’s general creditors (other
than payments to Participants under the terms of the Trust).

(2) There shall be credited any additional shares of Company Stock issued in
connection with a stock split or similar transaction since the next preceding
Adjustment Date with respect to Company Stock allocated to the Unallocated
Account.

 

18



--------------------------------------------------------------------------------

(3) There shall be credited any excess account balance that is charged against
the Company Stock Accounts of the Participants pursuant to the provisions of
this Section 6 as of such Adjustment Date.

6.4.3 Unallocated Investment Fund Account: Each Investment Fund Account with
respect to the Unallocated Account shall be adjusted in this order:

(1) There shall be debited any mutual fund shares sold from the Investment Fund
Account since the next preceding Adjustment Date, including any sales for the
benefit of the Company’s general creditors (other than payments to Participants
under the terms of the Trust).

(2) There shall be credited any additional mutual fund shares purchased as a
result of any dividends, capital gains or other income distributions payable
since the next preceding Adjustment Date with respect to mutual fund shares
allocated to the Unallocated Account.

(3) There shall be credited any excess account balance that is charged against
the Investment Fund Accounts of the Participants pursuant to the provisions of
this Section 6 as of such Adjustment Date.

6.5 Trust Income, Gains and Losses: Income and gains and losses (whether or not
actually realized) of the Trust Fund (excluding the portion of the Trust Fund
invested in Company Stock), shall be allocated to or charged against the
Participant Accounts and the Unallocated Account as of each Adjustment Date in
accordance with rules and regulations adopted by the Committee from time to time
and approved by the Trustee. Expenses, if not paid pursuant to Section 7.2,
shall be charged first to the Unallocated Account and, if any expenses remain,
to the Participant Accounts in accordance with rules and regulations adopted by
the Committee from time to time and approved by the Trustee.

6.6 Payment of Benefits:

6.6.1 Benefits shall be paid from the Trust Fund by the Trustee as directed by
the Committee. A direction by the Committee to make a payment of benefits from
the Trust Fund shall be made in writing and shall specify the amount and method
of the payment or the number of shares of Company Stock to be distributed, the
date such payment is to be made or commence, the person to whom the payment is
to be made and the address to which the payment is to be sent. The Trustee’s
obligation to pay benefits to any Participant shall be limited to payment of
amounts properly credited to such Participant’s Participant Account.

 

19



--------------------------------------------------------------------------------

6.6.2 The Trustee shall make payments to the persons entitled thereto under the
Plans in such number of shares of Company Stock and amounts of cash as the
Committee shall direct in accordance with Section 6.6.1. Where payment is
directed in Company Stock, the Trustee shall cause the Company, or its transfer
agent, to issue to the person entitled thereto an appropriate stock certificate.
Payments to be made in cash shall be paid by the Trustee by its check payable to
the order of the person entitled thereto.

6.6.3 Notwithstanding any other provision of the Trust, if any amount held in
the Trust Fund is found in a determination, within the meaning of
Section 1313(a) of the Code, to be includible in gross income of a Participant
prior to payment of such amount from the Trust Fund, or if the Internal Revenue
Service proposes to assess income tax on such amount, and the Participant agrees
with the assessment of such tax (and the Company consents thereto), the Trustee
shall as soon as practicable pay such amount to such Participant and charge his
Participant Account accordingly. For purposes of this Section 6:6.3, the Trustee
shall be entitled but not required to rely on an affidavit by a Participant to
the effect that such a determination or proposal and agreement has occurred.
Notwithstanding the foregoing provisions of this Section 6.6.3, the Company
shall at its expense contest any proposed assessment of income tax against any
Participant by the Internal Revenue Service or any other taxing authority with
respect to amounts not paid from the Trust Fund, except for such amounts agreed
by the Participant and consented to by the Company. In the event of a
determination or agreement (and consent) with respect to any assessment, the
Company shall pay to the Participant the amount of interest and penalties, if
any, paid by the Participant to the taxing authority plus the amount of
estimated income tax (determined on the assumption that the Participant is taxed
at the highest applicable marginal rate) to the Participant resulting from such
payment and from the payment of such estimated tax.

6.7 Company Obligation: Notwithstanding any other provision of the Trust, the
Company shall remain obligated to pay the benefits under the Plans. Nothing in
the Trust shall relieve the Company of its liabilities to pay benefits except to
the extent such benefits are paid to a Participant from the Trust Fund.

 

20



--------------------------------------------------------------------------------

6.8 Transfer of Overfunded Assets to the Company:

6.8.1 Subject to Section 6.8.2, at any time that the Committee can demonstrate
to the satisfaction of the Trustee that the total value of Trust Fund assets,
excluding the balance in the Expense Account, exceeds the Plan Benefits of all
Participants under the Plans, the Trustee shall distribute to the Company the
lesser of (i) the amount of such excess, or (ii) the total value of Trust Fund
assets less the balance of the Expense Account. The selection of Trust Fund
assets to distribute to the Company shall be made by the Trustee in the exercise
of its sole judgment, except that the Trustee shall not distribute Company
Stock. A distribution to the Company pursuant to this Section 6.8.1 shall be
charged to the Unallocated Account.

6.8.2 Notwithstanding the provisions contained in this Section 6.8, the Trustee
shall be prohibited from transferring Trust Fund assets to the Company in the
manner described therein if the Company is then Bankrupt or Insolvent.

6.9 Valuation of Accounts: The Trustee shall hold the Participant Accounts as a
single fund. The Trust Fund shall be revalued by the Trustee as of each
Adjustment Date at current market values as determined by the Trustee. Net
investment gains and losses shall be allocated by the Trustee among the
Participant Accounts and the Unallocated Account in accordance with Section 6.5.

6.10 Withholding Taxes; Employment Taxes: Any amounts required to be paid under
this Section 6 in cash shall be reduced by the amount of any income taxes and
employment taxes required by law to be withheld, and the Trustee shall inform
the Company of all amounts so withheld. The Trustee may either pay such taxes
required to be withheld to the Company, whereupon the Company shall have full
responsibility for payment of all withholding taxes to the appropriate tax
authorities, or pay such taxes directly for the benefit of the Company. Whenever
any amounts required to be paid under this Section 6 will be paid in Company
Stock, the Company shall have the right to require the Participant to remit to
the Company an amount sufficient to satisfy all income taxes and employment
taxes required to be withheld as a condition to the registration of the transfer
of such Company Stock on the books of the Company. In any event, the Company
shall timely furnish each Participant with the appropriate

 

21



--------------------------------------------------------------------------------

tax information form evidencing such payment and the amount thereof. The
Company’s share of any employment taxes attributable to benefits paid by the
Trustee shall be the sole obligation of and paid by the Company.

 

  Section 7. Taxes, Expenses and Compensation:

7.1 Taxes: The Company shall from time to time pay taxes of any and all kinds
whatsoever which at any time are levied or assessed upon or become payable in
respect of the Trust Fund, the income or any property forming a part thereof, or
any security transaction pertaining thereto. The Trustee shall, at Company
expense, contest the validity of such taxes in any manner deemed appropriate by
the Company or its counsel, but only if it has received an indemnity bond or
other security satisfactory to the Trustee to pay any expenses of such contest.
Alternatively, the Company may contest the validity of any such taxes.

7.2 Expenses and Compensation: The Trustee shall be paid compensation in
accordance with the Trustee’s regular schedule of fees for trust services and
applicable investment management services, as in effect from time to time,
unless the Company and Trustee otherwise agree. To the extent there is a balance
in the Expense Account established pursuant to Section 5.3, the Trustee shall
utilize such Expense Account for payment of the Trustee’s fees and Trust
expenses. In the absence of such a balance, the Company shall pay all Trust
expenses, including fees of the Trustee. Upon failure of the Company to pay such
expenses, the Trustee may satisfy such obligations out of the assets of the
Trust Fund and charge the Unallocated Account and Participant Accounts as
provided in Section 6.5. In that event, the Company shall deposit into the Trust
Fund a sum equal to the amount paid from the Trust Fund (other than the amount
charged to the Unallocated Account) for such fees and expenses, and the
Participant Accounts so charged shall be credited.

 

22



--------------------------------------------------------------------------------

  Section 8. Administration and Records:

8.1 Records: The Trustee shall keep or cause to be kept accurate and detailed
accounts of any investments, receipts, disbursements and other transactions
hereunder. All accounts, books and records relating thereto shall be open to
inspection and audit at all reasonable times by any person designated by the
Company.

8.2 Settlement of Accounts: Within sixty days after the close of each Fiscal
Year, and within sixty days after the removal or resignation of the Trustee or
the termination of the Trust, the Trustee shall file with the Company a written
account setting forth all investments, receipts, disbursements and other
transactions effected by it during the preceding Fiscal Year, or during such
period from the close of the prior Fiscal Year to the date of such removal,
resignation or termination, including a description of all investments and
securities purchased and sold, with the cost or net proceeds of such purchases
or sales, and showing all cash, securities and other property held at the end of
such Fiscal Year or other period. If within ninety days after the filing of such
account the Company has not filed with the Trustee notice or any objection to
any act or transaction of the Trustee, the initial account shall become final.
If any objection has been filed, and if the Company is satisfied that the
objection should be withdrawn, the Company shall in writing filed with the
Trustee signify its approval of the account, and it shall become final. If the
account is adjusted following an objection thereto, the Trustee shall file with
the Company the adjusted account, and if within thirty days after such filing of
an adjusted account the Company has not filed with the Trustee notice of any
objection to the transactions as so adjusted, the adjusted account shall become
final. Unless an account is fraudulent when it becomes final, the Trustee shall,
to the maximum extent permitted by applicable law, be forever released and
discharged from all liability and accountability with respect to the propriety
of its acts and transactions shown in such account.

 

23



--------------------------------------------------------------------------------

8.3 Audit: The Trustee shall from time to time permit an independent certified
public accountant selected by the Company to have access during ordinary
business hours to such records as may be necessary to audit the Trustee’s
accounts.

8.4 Judicial Settlement: Nothing contained in the Trust shall be construed as
depriving the Trustee or the Company of the right to have a judicial settlement
of the Trustee’s account.

8.5 Delivery of Records to Successor: In the event of removal or resignation of
the Trustee, the Trustee shall deliver to the successor trustee all records
which shall be required by the successor trustee to enable it to carry out the
provisions of the Trust.

8.6 Tax Filings: In addition to any returns required of the Trustee by law, the
Trustee shall prepare and file such tax reports and other returns as the Company
and the Trustee may from time to time agree.

 

  Section 9. Removal or Resignation of the Trustee and Designation of Successor
Trustee:

9.1 Removal: The Company may remove the Trustee with or without cause upon at
least ninety days’ notice in writing to the Trustee. Removal of the Trustee
shall not be effective until the Company has appointed, in writing, a successor
trustee, and such successor has accepted the appointment in writing.

9.2 Resignation: Should the Trustee cease to exist or for any reason fail to act
as Trustee, then the Company shall appoint a successor trustee. The Trustee may
resign at any time upon at least ninety days’ written notice to the Company,
whereupon the Company shall appoint a successor trustee.

 

24



--------------------------------------------------------------------------------

9.3 Successor Trustee: Each successor trustee shall be a bank or a trust
company. During the period that the successor trustee shall act as Trustee, such
successor shall have the powers, duties and protections herein conferred upon
the Trustee. The term “Trustee” wherever used herein, except where the context
otherwise requires, shall be deemed to include any successor trustee. Upon
designation of a successor trustee in accordance with this Section 9, and
acceptance in writing by the successor trustee of its appointment, the resigned
or removed Trustee shall promptly assign, transfer, deliver and pay over to the
successor trustee, in conformity with the requirements of applicable law, the
funds and properties in its control or possession then constituting the Trust
Fund.

 

  Section 10. Enforcement of Trust Agreement and Legal Proceedings:

The Company and the Trustee shall have the right to enforce any provision of the
Trust. In any action or proceeding affecting the Trust, the only necessary
parties shall be the Company, the Trustee and the Participants and, except as
otherwise required by applicable law, no other person shall be entitled to any
notice or service of process. Any judgment entered in such an action or
proceeding shall, to the maximum extent permitted by applicable law, be binding
and conclusive on all persons having or claiming to have any interest in the
Trust. Time is of the essence of the Trust. In case any provision of the Trust
is enforced by the Trustee or by any Participant by legal process or through an
attorney-at-law, or under advice therefrom, including but not limited to the
collection of amounts due hereunder to either the Trustee or such Participant,
or for the benefit of such Participant, then the Company shall pay all costs of
such enforcement or collection, including reasonable attorneys’ fees.

 

25



--------------------------------------------------------------------------------

  Section 11. Termination:

This Trust shall continue until it terminates following the first to occur of
(i) all payments required by Section 6 or other provisions of the Trust have
been made, or (ii) the Trust Fund contains no assets and retains no claims to
recover assets. If the Trust terminates pursuant to this Section 11, the
Trustee, after its final account has been settled as provided in Section 8.2,
shall distribute to the Company the net balance of any assets remaining in the
Trust Fund. Upon making distribution of the Trust Fund, the Trustee shall be
relieved from all further liability. The powers of the Trustee hereunder shall
continue so long as any assets of the Trust Fund remain in its hands.

 

  Section 12. Amendment:

12.1 Consent Required: Subject to Section 12.2, this Trust may be amended by a
written instrument executed by the Trustee and the Company.

12.2 Other Limitations on Amendment: Amendment of the Trust shall be subject to
the following limitations: (i) no amendment shall cause the Trust, the Plans or
the assets of the Trust Fund to be governed by or subject to part 2, 3 or 4 of
title I of ERISA; (ii) no amendment shall cause the assets of the Trust Fund to
be taxable to Participants prior to distribution therefrom; (iii) no amendment
shall make the Trust revocable; and (iv) no amendment shall adversely affect any
benefits to Participants under the Plans accrued to the date of such amendment
or the amount of assets of the Trust Fund allocable thereto.

12.3 Compliance with ERISA and the Code: Notwithstanding anything in this
Section 12 to the contrary, the Trust and the Plans shall be amended from time
to time (without the consent of any Participant) to maintain the Plans as
unfunded plans maintained primarily for the purpose of providing deferred
compensation for a select group of management

 

26



--------------------------------------------------------------------------------

or highly compensated employees for purposes of ERISA, the Code and any other
applicable law, to maintain the Trust as a grantor trust, to ensure that
contributions to the Trust by the Company will not constitute a taxable event
and income and gains of the Trust Fund will not be taxable as income and gains
to the Trust or Participants, and that benefits paid to Participants from the
Trust Fund will be deductible by the Company in the year of payment.

 

  Section 13. Indemnification of Trustee:

To the extent permitted by law, the Company shall indemnify and hold the Trustee
harmless from and against any and all losses, damages, costs, expenses and
liabilities (herein “Liabilities”), including reasonable attorneys’ fees and
other costs of litigation, to which the Trustee may become subject pursuant to,
arising out of, occasioned by, incurred in connection with or in any way
associated with the Trust, except for any act or omission constituting gross
negligence or willful misconduct of the Trustee. If one or more Liabilities
arise, or if the Company fails to indemnify the Trustee as provided herein, or
both, then the Trustee may engage counsel of the Trustee’s choice at the
Company’s expense to conduct the defense against such Liabilities.

 

  Section 14. Employer-Parties:

The Board of Directors of BB&T Corporation has, and may in the future, in
accordance with the terms of each Plan, authorize its affiliates to become
employer-parties to each such Plan. The following special provisions shall apply
to all employer-parties to the Plans:

14.1 References to Company: Subject to the provisions of this Section 14, and
unless the context clearly provides otherwise, all references herein to the
“Company” shall include all employer-parties to the Plans.

 

27



--------------------------------------------------------------------------------

14.2 Insolvency: Should any one employer-party to a Plan become Bankrupt or
Insolvent, only that portion of the Trust Fund with a value equal to the Plan
Benefits of the Participants employed by the Bankrupt or Insolvent
employer-party shall be subject to the suspension of payment rules set forth in
Section 2.2.

14.3 Liability for Contributions: The employer-parties shall be jointly and
severally liable with respect to the contribution obligations set forth in
Section 5. With respect to and at the time of each contribution to the Trust
Fund, the Committee shall deliver to the Trustee a written certificate stating
the amount or portion attributable to each employer-party. On the basis of such
certificate, the Trustee shall keep records of the amount contributed to the
Trust Fund by each employer-party.

14.4 Allocation of Reversion: If any Trust Fund assets are to be distributed to
the Company pursuant to Section 6.8 or upon termination of the Trust, the amount
to be distributed shall be allocated among the employer-parties to the Plans in
the proportion that each employer-party’s cumulative contributions bear to the
total cumulative contributions made to the Trust Fund.

 

  Section 15. Miscellaneous:

15.1 Nonalienation: No amount payable to or in respect of any Participant at any
time under the Trust shall be subject in any manner to alienation, anticipation,
sale, transfer, assignment, bankruptcy, pledge, attachment, charge or
encumbrance of any kind. Any attempt to alienate, anticipate, sell, transfer,
assign, pledge, attach, charge or otherwise encumber any such amount shall be
void, and the Trust Fund shall in no manner be liable for or subject to the
debts or liabilities of any Participant. Notwithstanding the foregoing, the
Trust Fund shall at all times remain subject to the claims of creditors of the
Company in the event the Company becomes Bankrupt or Insolvent.

 

28



--------------------------------------------------------------------------------

15.2 Communications:

(a) Communications to the Company shall be addressed to the Company at 200 West
Second Street, Winston-Salem, North Carolina 27101, or to such other address as
the Company may specify in writing.

(b) Communications to the Trustee shall be addressed to the Trustee at 434
Fayetteville Street, Raleigh, North Carolina 27606, or to such other address as
the Trustee may specify in writing.

(c) No communication shall be binding on the Trustee until it is received by the
Trustee, and no communication shall be binding on the Company until it is
received by the Company.

15.3 Authority to Act: The Secretary of the Company shall from time to time
certify to the Trustee the person or persons authorized to act for the Company
and the Committee, and shall provide the Trustee with such information regarding
the Company and the Committee as the Trustee may reasonably request. The Trustee
may continue to rely on any such certification until notified to the contrary.

15.4 Authenticity of Instruments: The Trustee shall be fully protected in acting
upon any instrument, certificate or paper believed by it to be genuine and to be
signed or presented by the proper person or persons. The Trustee shall be under
no duty to make any investigation or inquiry as to any statement contained in
any such writing but may accept the same as conclusive evidence of the truth and
accuracy of the statements therein contained.

15.5 Binding Effect: The Trust shall be binding upon the Company and the Trustee
and their respective successors and assigns.

15.6 Inquiry as to Authority: A third party dealing with the Trustee shall not
be required to make inquiry as to the authority of the Trustee to take any
action or be under any obligation to follow the proper application by the
Trustee of the proceeds of sale of any property sold by the Trustee or to
inquire into the validity or propriety of any act of the Trustee.

 

29



--------------------------------------------------------------------------------

15.7 Responsibility for Company or Committee Action: The Trustee assumes no
obligation or responsibility with respect to any action required by the Trust on
the part of the Company or Committee.

15.8 Grantor Trust: The Trust is intended to be a trust under which the grantor
is treated as the owner for federal income tax purposes in accordance with the
provisions of Sections 671 through 677 of the Code. If the Company or the
Trustee deems it necessary or advisable to undertake or refrain from undertaking
any actions (including, but not limited to, making or refraining from making any
elections or filings) in order to ensure that the Company is at all times
treated as the owner of the Trust for federal income tax purposes, the Company
or the Trustee will undertake or refrain from undertaking (as the case may be)
such actions. The Trustee shall be fully protected in acting or refraining from
acting in accordance with the provisions of this Section 15.8.

15.9 Titles Not to Control: Titles to the Articles and Sections of the Trust are
included for convenience only and shall not control the meaning or
interpretation of any provision of the Trust.

15.10 Severability: Any provision of this Trust prohibited by law shall be
ineffective to the extent of any such prohibition without invalidating the
remaining provisions hereof.

15.11 Laws of North Carolina to Govern: The Trust shall be governed by and
construed, enforced and administered in accordance with the laws of the State of
North Carolina.

 

30



--------------------------------------------------------------------------------

15.12 Reports: The Trustee shall not be required to file any annual or other
returns or reports to any court, or to give any bond or to secure any order or
consent of any court to carry out any of the powers conferred on the Trustee or
to make any other reports to any court.

15.13 Counterparts: The Trust may be executed in any number of counterparts,
each of which shall be deemed to be the original although the others shall not
be produced.

15.14 Sale of Assets: Notwithstanding any other provisions hereof, if the
Company shall sell or otherwise transfer substantially all of its operating
assets to another entity (the “Transferee”), the Company’s rights and
obligations hereunder shall be assigned by the Company to the Transferee as a
part of the same transaction. Following such assignment, and conditional on
acceptance thereof by the Transferee, the Transferee shall be substituted for
the Company hereunder. Except for such substitution, following such assignment
this Trust Agreement shall continue in effect in accordance with its terms. If
the Company shall not effect such assignment, the Trustee shall, at the time of
the closing of the sale or other transfer, distribute to each Participant in
cash in a lump sum an amount equal to the sum of (i) the Plan Benefits of the
Participant, plus (ii) the estimated income tax liability of the Participant
resulting from distribution of the amount in (i) and in this (ii), taking into
account all federal, state and local income taxes payable by the Participant as
a result of the distribution and determined on the assumption that such
Participant is taxed at the highest marginal income tax rate under each taxing
jurisdiction. If such sum with respect to all Participants shall exceed the
amount then in the Trust, the Trustee shall allocate the sum among all
Participants in the proportion that the Plan Benefits of each bears to the Plan
Benefits of all, and the Company shall pay to each Participant the sum of the
above amounts with respect to the Participant less the amount paid to each by
the Trustee. Such payment shall be made by the Company in cash in a lump sum at
the time of the sale or other transfer.

 

31



--------------------------------------------------------------------------------

15.15 Securities Laws: The Company and the Trustee shall take all necessary
steps to comply with the applicable registration or other requirements of
federal or state securities laws from which no exemption is available.

IN WITNESS WHEREOF, the Trust has been duly executed by the parties hereto as of
the day and year first above written.

 

BB&T CORPORATION By:   /s/ Robert E. Greene   President

 

ATTEST: /s/ Jerone C. Herring Secretary [Corporate Seal]

 

BRANCH BANKING AND TRUST COMPANY

Trustee

By:   /s/ Suzanne G. Brooks   Vice President

 

ATTEST: /s/ Cindy C. Register Assistant Secretary [Corporate Seal]